Citation Nr: 1509490	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-34 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral pes planus with associated plantar fasciitis.  

2. Entitlement to an effective date prior to June 1, 2009, for the grant of service connection for bilateral hearing loss to include on the basis of clear and unmistakable error.


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In the August 2011 decision, the RO granted service connection for bilateral pes planus with associated plantar fasciitis and assigned a noncompensable evaluation effective from May 5, 1982.  The Veteran appealed this evaluation and the claim was remanded by the Board in November 2013 for further development.  It has since returned to the Board.  In the December 2013 rating decision, the RO denied an earlier effective date for the grant of service connection for bilateral hearing loss to include on the basis of CUE.  

A possible claim involving Guillain-Barre Syndrome was referred back to the RO for adjudication in the prior November 2013 decision by the Board.  It was not clear at that time whether this claim was one for service connection.  To date, this claim has not been adjudicated.  There exists a July 2014 VA memo which indicated that this condition had been noted, but no further action has been taken.  The Veteran again cited the condition in an August 2014 letter.  The Board still does not have jurisdiction over any issue involving this condition and thus, is again referring this possible claim to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran has had "mild-to-moderate" pes planus with pain since 1982.  

2. It is undebatable that the Veteran, who had no hearing loss upon entrance to service, had noted hearing loss at his separation examination in May 1965.

3. The Veteran filed a claim for service connection for a right ear condition in April 1966, within one year of his discharge.  

4.  A VA examination conducted in June 1966, within one year of service separation, established hearing loss in both ears. 

5. The Veteran was granted service connection for an acoustic trauma of the right ear in September 1966.  The rating decision notes his documented hearing loss, as well as his tinnitus; however, it provides a rating for tinnitus only.  

6. On April 10, 1972, the RO received the Veteran's claim of service connection for a hearing condition.  

7.  On June 1, 2009, the RO received a claim of service connection for bilateral hearing loss. 

8. In November 2009, the RO granted service connection for bilateral hearing loss and assigned an effective date of June 1, 2009.  He was informed of the RO's decision and did not file an appeal with respect to the assigned effective date of service connection for bilateral hearing loss. 

9.  Proper application of the law as it was understood at the time of the September 1966 rating decision would have resulted in an award of service connection for right ear hearing loss as of the day after his service separation based on receipt of a claim within one year of service separation. 

10.  Proper application of the law as it was understood at the time of the November 2009 rating decision would have resulted in an award of service connection for left ear hearing loss as of April 10, 1972 based on receipt of a claim received by the RO on that date that was not adjudicated.




CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating, but not higher, for pes planus are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2014).

2. The criteria for an effective date of July 7, 1965, for the award of service connection for right ear hearing loss on the basis of clear and unmistakable error have been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002 & 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2009 & 2014).

3. The criteria for an effective date of April 10, 1972, for the award of service connection for left ear hearing loss on the basis of clear and unmistakable error have been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002 & 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2009 & 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  With respect to his claim for an initial compensable rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  With respect to his claim for an earlier effective date based on clear and unmistakable error (CUE), the RO advised the Veteran of the requirements of CUE in an August 2013 letter.  It did so again when issuing the April 2014 statement of the case (SOC), which lists the relevant regulations.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA treatment records.  Additionally, the Veteran was given a VA examination to assess severity of his pes planus in June 2011.  

Pursuant to the Board's November 2013 remand, the Veteran was to be scheduled a new VA examination to assess the severity of his pes planus and to provide an opinion on its severity since 1982.  However, the Veteran indicated (as recorded in a June 2014 report of general information) that he wished to undergo the examination via a private physician.  The RO sent him a letter informing him that he had 30 days to submit a Disability Benefit Questionnaire (DBQ) filled out by a private physician.  In July 2014, the Veteran was contacted regarding this, and he stated that he could not find a private doctor to perform the exam and that the RO should proceed with the claim as it stood.  Thus, the Board will determine the claim for a higher initial rating based on the evidence of record.  The duty to assist has also been fulfilled.  

II. Initial Compensable Rating

The Veteran contends that he is warranted an initial compensable rating for his bilateral pes planus with associated plantar fasciitis.  He has alleged that he also suffers from weak foot, hammer toes, hallux valgus, excess pronation, splay foot, swelling, pain on manipulation, and hip and spinal pain as a result of this service-connected condition.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

As the Veteran's claim is concerning the assignment of an initial rating, the proper scope of the evidence includes all medical or other evidence submitted in support of his claim since the effective date of his award.  If there have been variances in the severity of his disability, then the rating must be "staged" to compensate him for this change in the level of his disability over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  The Veteran's bilateral foot disorder was assigned a non-compensable disability rating under Diagnostic 5276 for pes planus, effective May 5, 1982.  The current version of 38 C.F.R. § 4.71a, DC 5276 is the same as it was at the time of his effective date.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pes planus is rated as 0 percent disabling when it is considered mild, with symptoms relieved by built-up shoe or arch support.  It is rated as 10 percent disabling when it is moderate.  Moderate is defined as pes planus evidenced by the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  A 30 percent rating will be assigned when it is bilateral and severe and a 20 percent rating will be assigned when it is unilateral and severe.  Severe is defined as pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating will be assigned when it is bilateral and pronounced and a 30 percent rating will be assigned when it is unilateral and pronounced.  Pronounced is defined as pes planus evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276 (2014).

Turning now to the evidence, there exists a May 1982 letter from a private physician detailing treatment of the Veteran's flat feet.  Upon examination, the Veteran had adequate dorsalis pedis and posterior tibial arteries bilaterally.  There was diminished light touch on the left lateral border of the left foot.  Muscle testing revealed a weaker posterior tibial gastrocnemius and flexor halluces on the left.  X-rays showed mild hallux valgus formation with "tibial sesamoid in position 2 splaying of the first and fifth metatarsals bilaterally."  Lateral x-rays showed "lipping of inferior anterior tibial plateau, large posterior process of talus (B) decreased calcaneus inclination angle and mild navicular cuneiform fault bilateral."  The physician concluded that the Veteran exhibited mild-to-moderate flat foot and splay foot.  

The Veteran underwent a VA compensation examination for his feet in June 2011.  There, he complained of pain in both feet with radiation up through the extremities and sometimes in his lower back.  He described the pain as aching and cramping, and rated it as five out of ten.  He stated the pain was relieved by rest and ibuprofen.  At rest, he denied there was pain, weakness, or swelling, but there was stiffness and fatigue.  While standing or walking, he had pain, weakness, stiffness, swelling, and fatigue.  He stated that he treated his flat feet with orthotic insoles, occasional use of a cane, rest, and the ibuprofen.  He stated the condition functionally impaired him in that he could only walk or stand about 15 minutes before severe pain occurred. 

Range of motion measurements for the right ankle were as follows: dorsiflexion to 15 degrees with painful motion, plantar flexion to 0 degrees with no painful motion.  He was able to repetitive range of motion testing with no additional degree of limitation.  Range of motion measurements for the left ankle were as follows: dorsiflexion to 15 degrees with painful motion at 10 degrees, plantar flexion to 0 degrees with no painful motion.  He was able to repetitive range of motion testing with no additional degree of limitation.  The examiner denied that joint function was limited by pain, fatigue, weakness, lack of endurance, or incoordination on either side.  

Upon examination, the Veteran's gait was normal.  His right leg was 0.5 cm longer than his left.  There was evidence of abnormal weight bearing and unusual shoe wear pattern.  There were not any callosities or breakdown on the feet.  The Veteran required a cane for ambulation.  He experienced painful motion with both feet.  There was no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, or instability.  There was slight tenderness bilaterally to palpation of the plantar service.  Achilles alignment was normal bilaterally.  The examiner noted the pes planus, and found a "slight degree of valgus" bilaterally which was corrected by manipulation.  Neither foot had any mal-alignment of the forefoot or midfoot, nor was there any deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, or marked pronation.  There were no hammer toes, Morton's Metatarsalgia, hallux valgus, or hallux rigidus.  The examiner noted the necessity of shoe inserts which relieved pain.  X-ray imaging showed mild pes planus bilaterally, both non-weight and weight bearing.  The separate June 2011 X-ray report is also included in the claims file.  

In the diagnosis section of the examiner's report, he noted bilateral pes planus with associated plantar fasciitis.  He listed subjective factors of foot pain, stiffness, weakness, and swelling with prolonged ambulation and standing.  He listed objective factors of tenderness at the plantar fascia insertion site.  He concluded by stating that the effect of this condition on his usual occupation is that the Veteran was unable to stand or walk for prolonged periods of time.  This also affected his daily activity-specifically his ability to perform chores and recreational activities.  

Another VA examination was performed by the same examiner in July 2012.  This examination concerned conditions of the feet other than pes planus.  In the diagnosis section, he indicated the Veteran suffered from hammer toes, hallux valgus, and plantar fasciitis.  The Veteran stated that his orthotics helped relieved hip pain he was experiencing but not the pain in his feet.  He complained of foot and leg pain, numbness, restless leg syndrome, foot and leg spasms, hip pain, and spinal pain.  He had lost proprioception abilities in the lower extremities.  There was a relatively recent symptom of the frequent need to move his legs.  Upon examination, the Veteran had bilateral hammer toe of the second and third toes.  He also had mild or moderate, bilateral hallux valgus.  The examiner indicated that the Veteran had never had surgery for the hallux valgus.  The examiner denied there was hallux rigidis or pes cavus.  He also denied there was any malunion or nonunion of tarsal or metatarsal bones.  

In the "other foot injuries" section, the examiner indicated the Veteran suffered from a bilateral "moderately severe" injury described as "due to running following Guillain-Barre syndrome developing after vaccination while claimant was on active duty service."  The examiner further indicated that the Veteran suffered from bilateral weak foot as a residual of Guillain-Barre syndrome, with mild to moderate severity and minimal atrophy.  The examiner continued that much of the Veteran's weakness symptoms may be due to decreased proprioception related to Guillain-Barre syndrome.  He also stated that the Veteran had bilateral tenderness to the plantar surface of the feet and retrocalcaneal regions under the Achilles tendons.  He stated there was slight hallux valgus present bilaterally and a minimal increase in separation between the first and second metatarsals.  He again noted the Veteran's hip pain brought on with flexion and internal and external rotation.  The occasional use of a cane was noted.  The examiner stated that the orthotics the Veteran used for the pes planus improved his hip pain, but did not have impact on the foot or leg pain.  

In the functional impact section of the report, the examiner stated that the Veteran's foot conditions limited his ability to lift to 10 pounds for five minutes.  He indicated that it limited his ability to walk to periods of 15 to 30 minutes at a regular pace, and he could not run or jog.  The examiner stated that the conditions limited his ability to walk to approximately two hours of an eight hour day.  He had standing limitations of 15 to 20 minutes, while he could sit for one to two hours before movement was needed to relieve restless leg syndrome.  In terms of flare-ups that limited function, the examiner indicated that the plantar fasciitis stiffness worsened after prolonged rest and also caused aching.  Flare-ups occurred daily.  Stiffness lasted an hour, while pain remained for the majority of a 24 hour day.  When a flare-up occurred, the Veteran was unable to ambulate or stand for more than half an hour.  

After review of all of the evidence, the Board is granting the Veteran an initial 10 percent rating for his pes planus with associated plantar fasciitis, but not one higher.  The Veteran detailed his pain and difficulty with standing in an April 1982 statement.  The May 1982 letter from the private physician stated that he suffered from mild-to-moderate pes planus.  He has consistently complained of constant pain in both of his feet.  At the July 2012 examiner indicated that this pain was not relieved by the use of orthotics.  The 10 percent rating in DC 5276 contemplates moderate pes planus with pain on manipulation and use of the feet.  The non-compensable rating contemplates mild pes planus with symptoms relieved by a built-up shoe or arch support.  There is a general question as to whether the Veteran suffers from either mild or moderate pes planus, and the evidence suggests that his pain is not alleviated by arch support.  In this situation, he must be granted the benefit-of-the-doubt, and the higher 10 percent rating is warranted.

His pes planus has never been shown to be severe with evidence of a marked deformity, indication of swelling on use, and characteristic callosities.  Nor has it been labeled as pronounced, with marked pronation, extreme tenderness, marked inward displacement and severe spasm of the tendo Achilles on manipulation.  Thus, he is not warranted a rating higher than 10 percent under DC 5276.  Additionally, the Veteran is not warranted a separate rating for any associated hallux valgus or hammer toe conditions.  While he has been diagnosed with hallux valgus, it has never been operated on and has never been labeled as severe to be equivalent to amputation of the great toe.  Furthermore, he does not have hammer toe of every toe.  Thus he is not warranted separate ratings under DCs 5280 or 5282, respectively.  

To the extent that the Veteran has "weak foot," a condition rated by DC 5277, the July 2012 examiner is attributing this to Guillain-Barre syndrome.  As stated above, the Board is again referring a claim back involving this condition; therefore it does not have jurisdiction to provide a separate rating for it or its associated symptoms.  


The Board has fully considered all of the Veteran's lay statements concerning his level of pain, stiffness, and weakness, as well as the submitted statements from friends and family members.  However these statements are their lay observations and are not credible medical evidence that establish grounds for a rating higher than 10 percent.    

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected pes planus is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The symptoms associated with the Veteran's pes planus are not shown to cause any impairment that is not already contemplated by the rating criteria.  His at worst moderate condition with pain is fully contemplated by DC 5276 and comparing the Veteran's disability level and symptomatology of his pes planus to the rating schedule, the degree of disability caused by the condition throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.  

III. Earlier Effective Date

Service connection will be granted for a disability as a result of disease or injury that was incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the effective date for the grant of service connection will be the day following separation from service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, or a claim that is reopened after a final disallowance, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant. 38 U.S.C.A. § 5107.

A claimant may appeal to the Board from an adverse determination on a claim by the agency of original jurisdiction.  38 U.S.C.A. §§ 7104, 7105.  If an appeal is not initiated within one year, or if a timely appeal is initiated and the appeal is denied, the disallowance becomes final.  38 C.F.R. §§ 20.302, 20.1100, 20.1103. 

A previous final determination by the agency of original jurisdiction that is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, however, the prior decision will be reversed or amended. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there are no freestanding claims for an earlier effective date. When such a freestanding claim for an earlier effective date is raised, the Court held that such an appeal should be dismissed. Id.

As a preliminary matter, the Board concludes that November 2009 rating decision which granted the Veteran service connection for bilateral hearing loss effective June 1, 2009 is final.  In his December 2009 notice of disagreement, the Veteran indicated he disagreed with two separate issues from that decision, but not with any downstream issue regarding his hearing loss grant.  One of the issues he did disagree with was entitlement to an earlier effective date for a higher rating for tinnitus.  After an SOC was issued, the Veteran indicated he only sought to appeal the denial of service connection for pes planus in an April 2010 VA Form 9 Substantive Appeal.  The Veteran first raised the issue of an earlier effective date for his grant of service connection for bilateral hearing loss in a September 2011 statement.  This is well beyond a year from June 1, 2009, thus that decision is final.  38 C.F.R. §§ 20.302, 20.1100, 20.1103.

As the November 2009 rating decision became final, it may only be reversed or amended based on CUE.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a); Rudd, supra. 

A determination of CUE is a three-pronged test, (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If an appellant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked, as in a motion for revision or reversal based on CUE, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); see also Grover v. West, 12 Vet. App. 109 (1999).

The facts of the case are discussed below.

The Veteran filed a claim for service connection for a right ear condition in April 1966, within one year of his discharge.  

The Veteran's entrance examination does not note any pertinent abnormalities. On his service separation examination in May 1965, it was noted he had ringing of the right ear.  On audiometric testing his pure-tone thresholds, in decibels and converted to ISO units, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
20
20
25
45
50
LEFT
20
15
5
20
0

At a June 1966 VA examination, he complained of ringing in the right ear since being on the firing line in 1965.  He also complained of hearing loss in that ear.  On audiometric testing his pure-tone thresholds, in decibels and converted to ISO units, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
20
15
25
-
75
LEFT
30
25
10
-
40

The diagnosis was acoustic trauma in the right ear.  

In September 1966, the Veteran was granted service connection for a right ear condition.  The rating decision specifically grants service connection for "acoustic trauma, right ear."  It cited to the Veteran's separation examination in May 1965, which showed a degree of right ear hearing loss in the high frequency range.  The RO rated the disability as non-compensable under DC 6260, which addressed tinnitus.  The Veteran was informed of the decision in a September 1966 letter and he did not file an appeal. 

On April 10, 1972, the RO received the Veteran's supplemental claim for service connection for a "hearing condition," among other things.  With respect to his hearing condition, he noted that he had been treated at Fort Dix in March 1965.  In a May 1972 letter to the Veteran, the RO indicated that if he wanted to file a claim for an increased rating for his service-connected right ear condition, he would have to submit evidence supporting such claim. 

In May 1982, the RO received the Veteran's letter relating to complaints of tinnitus.  He did reference having hearing problems in service but did not claim service connection for hearing loss. 

The Veteran's next expression of interest in service connection for bilateral hearing loss came in an application received by VA on June 1, 2009.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was awarded service connection for bilateral hearing loss, effective June 1, 2009.  He alleges that the effective date of this award should be made July 7, 1965.  This represents the day after he was discharged from active duty service.  This claim is specifically made in his May 2014 VA Form 9 Substantive Appeal.  

The Board concludes that an earlier effective date for the grant of service connection for right ear hearing loss based on CUE in the September 1966 RO decision is warranted.  The Veteran was service-connected for a right ear condition in 1966, which was rated as tinnitus.  It is clear that his claim for service connection for a "right ear condition" included not only tinnitus, but also any hearing loss he experienced at that time given his complaints of such.  He had right ear hearing loss at the 3000 Hz and 4000 Hz measurements at his separation examination in May 1965, as well as right ear hearing loss at his subsequent VA examination within one year of service separation.  Based on these undebatable facts, the Board is granting the Veteran an earlier effective date of July 7, 1965, for the award of service connection for right ear hearing loss given: 1) his stated claim for a right ear  condition, 2) the manifestations of right ear hearing loss in service according to converted audiometric studies and 3) manifestations of right ear hearing loss (an organic disease of the nervous system) per VA regulation within one year of service separation (the presumptive period).   Proper application of the extant law to the facts would yield no other result. 

The Veteran's first filed a claim for service connection for left ear hearing loss in April 1972. (His earlier claim of April 1966 referred to the right ear exclusively.) This April 1972 claim was never addressed by the RO or implicitly denied. In fact, the RO misconstrued his explicit claim for service connection as a claim for an increased rating.  

Many decades later, the Veteran filed another claim for service connection for hearing loss.  In a November 2009 RO decision, it was determined that the proper effective date for service connection was June 1, 2009, the date of claim.  

As previously indicated, prior RO decisions must be revised or reversed when there is a finding of CUE in that decision. 38 C.F.R. § 3.105(a). The November 2009 rating decision was clearly erroneous to the extent that it did not consider all the pertinent facts of the case.  It did not consider the earlier April 1972 claim. At the time of the April 1972 claim, the criteria for service connection for hearing loss had been met given the evidence of hearing loss in June 1966 within one year of service separation.  The error is undebatable. There is no mention of the April 1972 claim submission in the November 2009 rating decision. If the date of claim was April 10, 1972, then the outcome would be different; the date of the award of service connection for left ear hearing loss would be April 10, 1972.  The November 2009 decision must therefore be revised and an effective date of April 10, 1972 for the award of service connection for left ear hearing loss is established. 

An effective date earlier than April 10, 1972, is not warranted. There is no earlier claim. As discussed, the initial claim filed by the Veteran April 1966 addressed the right ear alone. 


ORDER

Entitlement to an initial compensable rating of 10 percent for bilateral pes planus with associated plantar fasciitis is granted.

An effective date of July 7, 1965 for the award of service connection for right ear hearing loss based upon clear and unmistakable error is granted.  

An effective date of April 10, 1972 for the award of service connection for left ear hearing loss based upon clear and unmistakable error is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


